 Case 2:21-cv-00043-JRG Document 16 Filed 06/14/21 Page 1 of 3 PageID #: 154




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 STINGRAY IP SOLUTIONS, LLC,                         §
                                                     §
        Plaintiff,                                   §
                                                     §
 v.                                                  § JURY TRIAL DEMANDED
                                                     §
 SIGNIFY N.V.,                                       §
 SIGNIFY (CHINA) INVESTMENT CO.,                     § CIVIL ACTION NOS. 2:21-CV-00043-
 LTD.,                                               § JRG; 2:21-CV-00044-JRG
 SIGNIFY HONG KONG LIMITED,                          §
 SIGNIFY NETHERLANDS B.V., and                       §
 SIGNIFY POLAND SP. Z.O.O.,                          §
                                                     §
         Defendants.                                 §


           PLAINTIFF’S NOTICE THAT THE FIRST AMENDED COMPLAINT
               MOOTS DEFENDANT SIGNIFY’S MOTION TO DISMISS
                    FOR LACK OF PERSONAL JURISDICTION

       Defendant Signify N.V. (“Signify”) has moved to dismiss Plaintiff’s infringement claims

against Signify for lack of personal jurisdiction under Rule 12(b)(2). See -00250, Dkt. No. 21. On

June 14, 2021, Plaintiff filed amended complaints. See e.g., -00043, Dkt. No. 15; -00044, Dkt No.

15. As a result, Signify’s motion to dismiss is moot. “An amended complaint supersedes the

original complaint and renders it of no legal effect unless the amended complaint specifically refers

to and adopts or incorporates by reference the earlier pleading.” King v. Dogan, 31 F.3d 344, 346

(5th Cir. 1994). Thus, because the original complaint has been deprived of “legal effect,” Signify’s

Motion to Dismiss must therefore be denied as moot. See Bank of N.Y. Mellon v. Maniscalco, No.

1:15-CV-35, 2015 WL 11111369, at *1 n.2 (E.D. Tex. May 11, 2015) (dismissing defendant’s

motion to dismiss original complaint as moot after plaintiff filed an amended complaint); Chaisson

v. Grounds, No. 5:13-CV-54, 2014 WL 175329, at *4 (E.D. Tex. Jan. 14, 2014) (“The Fifth Circuit



                                                 1
 Case 2:21-cv-00043-JRG Document 16 Filed 06/14/21 Page 2 of 3 PageID #: 155




has stated that an amended complaint supersedes the original and becomes the operative

pleading.”); Agency Funding, LLC v. Fillweber, No. 3:10-cv-27, Dkt. No. 30 (W.D. Va. Oct. 18,

2010) (dismissing defendants’ motions to dismiss a first amended complaint alleging improper

service and lack of personal jurisdiction as moot after plaintiff filed a second amended complaint).



Dated: June 14, 2021                                 Respectfully submitted,

                                                     /s _ Jeffrey R. Bragalone
                                                     Jeffrey R. Bragalone (lead attorney)
                                                     Texas Bar No. 02855775
                                                     Terry A. Saad
                                                     Texas Bar No. 24066015
                                                     Marcus Benavides
                                                     Texas Bar No. 24035574
                                                     Hunter S. Palmer
                                                     Texas Bar No. 24080748
                                                     BRAGALONE OLEJKO SAAD PC
                                                     2200 Ross Avenue
                                                     Suite 4600W
                                                     Dallas, TX 75201
                                                     Tel: (214) 785-6670
                                                     Fax: (214) 785-6680
                                                     jbragalone@bosfirm.com
                                                     tsaad@bosfirm.com
                                                     mbenavides@bosfirm.com
                                                     hpalmer@bosfirm.com

                                                     Wesley Hill
                                                     Texas Bar No. 24032294
                                                     WARD, SMITH, & HILL, PLLC
                                                     P.O. Box 1231
                                                     Longview, TX 75606
                                                     Tel: (903) 757-6400
                                                     Fax: (903) 757-2323
                                                     wh@wsfirm.com

                                                     ATTORNEYS FOR PLAINTIFF
                                                     STINGRAY IP SOLUTIONS, LLC




                                                 2
 Case 2:21-cv-00043-JRG Document 16 Filed 06/14/21 Page 3 of 3 PageID #: 156




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing PLAINTIFF’S NOTICE THAT THE FIRST

AMENDED COMPLAINT MOOTS DEFENDANT SIGNIFY’S MOTION TO DISMISS FOR

LACK OF PERSONAL JURISDICTION was filed electronically in compliance with Local Rule

CV-5(a). Therefore, this document was served on all counsel who are deemed to have consented to

electronic service on June 14, 2021.

                                                   /s/ Jeffrey R. Bragalone




                                              3
